State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 2, 2015                     519826
________________________________

In the Matter of TYRONE JONES,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

NEW YORK STATE PAROLE BOARD,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Lahtinen, J.P., McCarthy, Egan Jr. and Rose, JJ.

                             __________


     Tyrone Jones, Beacon, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Frank Brady
of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Melkonian,
J.), entered September 25, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent denying
petitioner's request for parole release.

      Petitioner is serving an aggregate prison term of 25 years
to life upon his conviction of a multitude of crimes, including
murder, manslaughter, robbery and criminal possession of a
weapon, as the result of incidents that occurred in 1980 and
1982. In April 2013, petitioner made his fourth appearance
before respondent, which denied his request for parole release
and ordered him held for an additional 24 months. Petitioner
filed an administrative appeal and, when it was not decided
within four months, he commenced this CPLR article 78 proceeding.
Supreme Court dismissed the petition and this appeal ensued.
                              -2-                519826

      We affirm. Petitioner asserts that respondent relied
solely on the instant nature of the offense in denying his
request for parole release, rendering its determination arbitrary
and capricious. However, the record reflects that respondent
also considered relevant statutory factors, including the nature
of the crimes committed, his clean disciplinary record since
2008, notable program accomplishments, postrelease plans, the
available sentencing minutes and the COMPAS Risk and Needs
Assessment instrument. Although respondent placed particular
emphasis on the nature of the offenses, respondent "was not
required to accord equal weight to each factor . . . and we
cannot say that its decision to accord greater weight to
petitioner's extensive criminal history was in any way
irrational" (Matter of Davis v Lemons, 73 AD3d 1354, 1354 [2010];
see Matter of Kalwasinski v Paterson, 80 AD3d 1065, 1065 [2011],
lv denied 16 NY3d 710 [2011]). Upon our review of the record, we
decline to disturb respondent's determination as it is supported
by the record and does not reflect "irrationality bordering on
impropriety" (Matter of Silmon v Travis, 95 NY2d 470, 476 [2000];
Matter of Graziano v Evans, 90 AD3d 1367, 1367 [2011], lv denied
18 NY3d 810 [2012]).

      Furthermore, we have held that there is no merit to
petitioner's contention that respondent has failed to promulgate
written procedures for evaluating parole requests in accordance
with recent amendments to Executive Law § 259-c (4) (see Matter
of Delrosario v Evans, 121 AD3d 1152, 1153 [2014]; Matter of
Thompson v New York State Bd. of Parole, 120 AD3d 1518, 1519
[2014]). Petitioner's remaining contentions have been reviewed
and found to be without merit.

     Lahtinen, J.P., McCarthy, Egan Jr. and Rose, JJ., concur.
                        -3-                  519826

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court